Waterman, J.
1 Defendants complain of the ruling of the trial court in refusing to suppress certain depositions taken on behalf of plaintiff, but as defendants do not appeal we cannot consider the matter.'
2 II. Question is made as to whether the mulct statute was operative in the city of Decorah. We do not find it necessary to pass upon the various matters discussed under this head; for, on the assumption that such statute was in effect, its terms and provisions were manifestly violated. The Fred Miller Brewing Company, a foreign corporation, through its agent Potratz, maintained a *458cold-storage warehouse oel the real estate proceeded against, wherein intoxicating liquors were kept for sale. Concededly, defendant solicited orders in different places about the city for beer, and filled such orders from its stock in the warehouse, delivering the liquors to its various customers at their respective business houses. This was a violation of the statute. Bartel v. Hobson, 107 Iowa, 644; Cameron v. Fellows, 109 Iowa, 534. It is urged on behalf of appellee that a cold-storage warehouse cannot be conducted, if the liquors must be kept and sales made in a single room. If this is true, it may be an argument in favor of amending the statute, but does not warrant us in misconstruing its plain terms. A writ of injunction should have been granted. The costs of printing appellant’s additional argument will be paid by him —Reversed.